Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 10-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-7 and 10-13 recite the limitation "a signal."  It is unclear if the limitation introduced is the same as that of the independent claim or intends to introduce a second “signal.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 8 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ain-Kedem et al. US 8,103,806 B1.

	Ain-Kedem teaches:
1. A control device [Fig. 1 24 Device A] connected to a first device [Fig. 26 Device B] and a second device [Fig. 1 10], the control device comprising: 
an input terminal [Fig. 1 64] connected to both 
(i) a terminal of the first device [Fig. 1 24 Device B 27] outputting a signal including a period of a low voltage greater than or equal to a predetermined period [“Device B 26 may be a device with an output that changes only occasionally or at a slow rate.”] and 
(ii) a terminal of the second device [Fig. 1 22a] outputting a periodic signal alternately repeating a high voltage and a low voltage less than the predetermined period via one signal line, [“Line 54 may carry a Data Output signal (SFDO) from the Serial Flash Handling Unit through I/O Pad 22a to Serial Flash memory device along line 64 in one mode of operation.”]
wherein when a signal input to the input terminal includes a period of a low voltage greater than or equal to the predetermined period, it is determined [by?] that a signal output from the first device is input.  [Col. 6 ll. 17-60, I/O Sampling unit does not begin using the switched direction I/O pad until it verifies that the input is not changing over a sampling period, a predetermined period]




	Regarding claims 12 and 13, these method claims recite implementation steps of the apparatus of claim 1 and are rejected on the same grounds and rationale as claim 1 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ain-Kedem et al. US 8,103,806 B1 in view of Kohlschmidt US 6,029,061.

	Ain-Kedem does not teach the following limitation, however, Kohlschmidt teaches:
2. The control device according to claim 1, wherein after determining that a signal from the first device is input, the control device outputs a signal affecting an operation state of the first device.  [Abstract, “Because the high accuracy clock and the "slow clock" are not synchronized, the CSP and DSP calibrate the "slow clock" to the high accuracy clock prior to the terminal entering the sleep mode.”]


It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Kohlschmidt with those of Ain-Kedem.  A person having ordinary skill in the art would have been motivated to combine the teachings because Kohlschmidt teaches that devices can be disabled to save power after finishing calibrating the slower clock.  (See abstract).
	

	Kohlscmidt teaches:
3. The control device according to claim 1, wherein after determining that a signal from the first device is input, the control device outputs a signal affecting an operation state of the second device.  [Col. 5 ll. 6-13, “To initiate low power operations, the communications protocol processor 105 informs the DSP 104 to execute the sleep mode and the DSP 104 similarly informs the CSP 103. The necessary register operations are then implemented by the CSP 103 and DSP 104 to disable the high accuracy clock 101 and enter the sleep mode.”]

	Kohlscmidt teaches:
4. The control device according to claim 2, wherein after determining that a signal from the first device is input, the control device outputs a signal affecting an operation state of the second device.  [Col. 5 ll. 6-13, “To initiate low power operations, the communications protocol processor 105 informs the DSP 104 to execute the sleep mode and the DSP 104 similarly informs the CSP 103. The necessary register operations are then implemented by the CSP 103 and DSP 104 to disable the high accuracy clock 101 and enter the sleep mode.”]


	Kohlscmidt teaches:
5. The control device according to claim 1, wherein after determining that a signal from the first device is input, the control device outputs a signal for suspending an operation state of the first device.  [Col. 5 ll. 6-13, “To initiate low power operations, the communications protocol processor 105 informs the DSP 104 to execute the sleep mode and the DSP 104 similarly informs the CSP 103. The necessary register operations are then implemented by the CSP 103 and DSP 104 to disable the high accuracy clock 101 and enter the sleep mode.”]


	Kohlscmidt teaches:
6. The control device according to claim 1, wherein after determining that a signal from the first device is input, the control device outputs a signal for suspending an operation state of the second device.  [Col. 5 ll. 6-13, “To initiate low power operations, the communications protocol processor 105 informs the DSP 104 to execute the sleep mode and the DSP 104 similarly informs the CSP 103. The necessary register operations are then implemented by the CSP 103 and DSP 104 to disable the high accuracy clock 101 and enter the sleep mode.”]


	Kohlscmidt teaches:
7. The control device according to claim 2, wherein after determining that a signal from the first device is input, the control device outputs a signal for suspending an operation state of the 

Ain-keden teaches:
9. The wearable device according to claim 8, wherein a terminal of the first device and a terminal of the second device correspond to open drain output terminals.  [Fig. 1 Device B output and switchable I/O pad on Fig. 1 10]

	Kohlscmidt teaches:
10. The wearable device according to claim 8, further comprising: a regulator that supplies power to the first device and the second device; and a voltage conversion device that converts a voltage output from the regulator, wherein the first device detects an output voltage value of the voltage conversion device, and outputs a signal including a period of a low voltage greater than or equal to the predetermined period when the output voltage value is less than or equal to a predetermined value.  [Fig. 2 sleep period triggered by sleep enable signal]

Kohlscmidt teaches:

11. The wearable device according to claim 10, wherein after determining that a signal from the first device is input, the control device outputs a signal for suspending power supply to the first device and the second device to the regulator.  [Col. 5 ll. 6-13, “To initiate low power operations, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/GARY COLLINS/Examiner, Art Unit 2115